      Case 1:15-cr-00284-AT-JKL Document 605 Filed 06/03/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


UNITED STATES OF AMERICA,                   :
                                            :
     Plaintiff,                             :
                                            :          CIVIL ACTION NO.
     v.                                     :          1:15-CR-0284-AT-3
                                            :
BRANDON REDMOND,                            :
                                            :
     Defendant.                             :
                                            :

                                     ORDER

      Presently before the Court are Defendant’s Motion for Bond [Doc. 490],

Request for Ruling on Motion for Bond [Doc. 575], and Magistrate Judge John K.

Larkins' Report and Recommendation (“R&R”) [Doc. 565] recommending that the

Court deny Defendant’s pro se Motion to Dismiss Case [Doc. 531] as well as the

Motion to Dismiss Indictment filed by Defendant's counsel. [Doc. 551]. As

Defendant has filed Objections to the R&R [Doc. 568], the Court will address the

Report and Recommendation first.

      A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447

U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any
      Case 1:15-cr-00284-AT-JKL Document 605 Filed 06/03/21 Page 2 of 3




portion of the R&R that is the subject of a proper objection on a de novo basis and

any non-objected portion on a “clearly erroneous” standard. Accordingly, the

Court has reviewed the Defendant’s Motions on a de novo basis as Defendant’s

objections go to the essence of the Magistrate Judge’s evidentiary and legal

analysis supporting the R&R’s conclusions.

      The Court has considered the legal and evidentiary analysis provided by the

Magistrate Judge’s Report and Recommendation as well as Defendant’s Objections

and finds that the Magistrate Judge’s determination is correct and Defendant’s pro

se Motion to Dismiss Case [Docs. 531] as well as the Motion to Dismiss

Indictment [Doc. 551] are DENIED.

      The Court now addresses Defendant’s Motion for Bond [Doc. 490] and

Request for Ruling on Motion for Bond [Doc. 575]. While the Defendant has

introduced reasonable evidence concerning the appropriateness of his mother’s

home in Tennessee as a temporary residence if bond were granted, the Court

continues to view the serious nature of the charges involving violence and threats

of violence as well as the testimony at the bond hearing regarding the intimidation

and threats of violence during the incidents at issue as posing problematic

obstacles to the grant of bond. Both the charges and the evidence together indicate

that there is too great a risk to public safety and the witnesses who may testify at


                                         2
      Case 1:15-cr-00284-AT-JKL Document 605 Filed 06/03/21 Page 3 of 3




trial to authorize the Court's grant of bond. Therefore, Defendant’s Request for

Ruling on Motion for Bond [Doc. 575] is GRANTED and Defendant’s Motion for

Bond [Doc. 490] is DENIED.

      Accordingly, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation as the opinion of the Court [Doc. 565]. For the reasons stated in

the in the Magistrate Judge’s Report and Recommendation, the Court DENIES

Defendant’s pro se Motion to Dismiss Case and his counsel's Motion to Dismiss

Indictment [Docs. 531 and 551]. Additionally, Defendant’s Request for Ruling on

Motion for Bond [Doc. 575] is GRANTED and Defendant’s Motion for Bond

[Doc. 490] is DENIED. This is set for trial on Monday, August 2, 2021, at 9:30

AM in Courtroom 2308 [Doc. 593].



      It is SO ORDERED this 3rd day of June, 2021.




                                   ___________________________________
                                   AMY TOTENBERG
                                   UNITED STATES DISTRICT JUDGE




                                       3
